Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is responsive to Applicant’s Request for Continued Examination (RCE)/Amendments filed on April 14, 2022.  
Claims 1 -3, 6 - 15 are pending. 
Claim 4 &  5  are cancelled.
Claims 1, 9, & 13 – 14 are currently amended.
Claims 1 – 3, & 6 – 8 are allowed.
Claims 9 - 15 are rejected.  This rejection is NON-FINAL. 

Response to Amendment 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.

New rejections are presented in this Office Action based on Applicant's amendments/remarks for the RCE. 

Information Disclosure Statement
Applicant submitted one information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on March 22, 2022 was filed after the mailing date of the Application
16/612,945.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 15 are rejected as being unpatentable over Colson (US Pub. 2017/0253354) in view of Sato (US Pub. 2017/0060489).

Regarding claim 9, Colson teaches: 
a co-manufactured device (Abstract), comprising:
a selected amount of three-dimensionally printed objects (para [0097]: “user may identify one or more items to be packaged” & para [0023]: “to print packaging for/around multiple items”; see also paras [0016] and [0098]: “additional information”); and
a three-dimensionally printed wrapper enclosing the selected amount of three-dimensionally printed objects (Fig. 5, para [0016]; see para [0097] & [0023]), 
the wrapper including information regarding the three-dimensionally printed device and a job ticket based on items in the wrapper (Fig. 5, paras [0031] & [0048]; see also para [0089]: “packing list of item(s) in the package”), 
,

Colson specifically teaches (underlines and red boxes are added for emphasis by the Examiner): 

[0097] In one example, a 3-D printing system such as that shown in FIG. 1 may be implemented as a
packaging station. Such a station may be located in a bricks and mortar store, such as a retail store or
shipping store (e.g., FedEx Kinkos, UPS Store, etc.), a governmental building (e.g., a post office), an
airport, an indoor or outdoor kiosk, a storage facility, or at any other suitable location where items are
to be packaged for shipping or storage. In this example, the system may include a user terminal
including a display and one or more input devices (e.g., a microphone, touch screen, mouse,
keyboard, etc.). The user may identify one or more items to be packaged by, for example, placing the
item(s) in the printing area or another area proximate and/or associated with the 3-D printing system,
selecting the items from a catalog or menu of items, notifying a clerk or operator of the items, or the
like. In another example, the user may have previously identified the item(s) from a remote terminal
(e.g., a personal computer, mobile device, or the like).

[0023] When an item is received, the item may be placed in a scanning area 110, where the item may be scanned by the scanner 106 to determine the nature of the item. Once the item has been scanned and the system 100 has determined the nature of the item to be packaged, the item may be moved to a printing area 112 where the item will be packaged. The item may be packaged alone or with one or more other items (e.g., other items that are part of a same order and/or are to be shipped to the same location). Once the item(s) are packaged, the packaged item(s) may be output to an output area 114 for storage, shipping, and/or further processing. The following description describes the process of packaging a single item. However, it should be understood that the process may also be used to print packaging for/around multiple items.


    PNG
    media_image1.png
    879
    650
    media_image1.png
    Greyscale


[0030] When the item is placed in the scanning area 110, the scanner 106 may scan the item. From
the scan, the computing device 102 may obtain information to determine the nature of the item from
one or more sources. For instance, as discussed above, the computing device 102 may recognize the
item based on a product identifier or based on object recognition. If the computing device 102
recognizes the item, the computing device 104 may query one or more data sources to obtain
additional information about the item. For instance, the computing device 102 may reference the
model store 128 to determine whether or not a computer model of the item exists. If a computer model
of the item exists, the computing device 102 may reference an item model 130 corresponding to the
item to determine the geometry, materials, weight, volume, density, and/or other characteristics of the
item. If a computer model of the item is not available, the computing device 102 may scan the item
using scanner 106 to determine one or more characteristics of the item. In some instances the
computing device 102 may have or be able to obtain (e.g., through external resources via the Internet)
a complete item model 130 including exterior dimensions, interior dimensions, weight, volume, density,
materials of construction, surface finish, and the like. In other instances, the computing device 102
may have a limited or partial item model 130, which describes less than all characteristics of the item.
For instance a limited or partial item model might only include exterior dimensions of the item.

[0031] Based on item model 130 the item, modeling module 122 may construct or obtain (e.g., through
external resources via a network such as the Internet) a packaging model 132 for the item. The
modeling module 122 may include a material palette 136 defining the materials that are available from
which to construct a package for the item. The modeling module 122 may further include one or more
packaging elements 138, such as templates and previously stored design elements. For instance,
packaging elements 138 may include computer models of ribs, flanges, honeycomb structures, bubble
structures, trusses, or other design elements, features, or parts. The modeling module 122 may also
include a physics engine 140 to model forces that are likely to be applied by and/or to the item during
storage, shipping, and/or sale. In one example, the physics engine 140 may take into account
characteristics of the item (e.g., size, shape, weight, fragility/durability, etc.) based on the item model
130, material properties (e.g., strength, elasticity, ductility, hardness, etc.) of the item and available
packaging materials from the material pallet 136, forces to which the item may be exposed (e.g.,
gravity, inertia, impact, air resistance, etc.), and/or other factors (e.g., price, scarcity, shipping mode,
storage location, intended use, etc.) obtained from item catalogs, product reviews, web sites, and/or
other sources. In some instances, the physics engine 140 may obtain such information for an item at
least in part from a product identifier of the item. The foregoing description is of just one example, and
in other examples, the physics engine 140 and modeling module 122 may obtain information needed
to perform their respective functions directly or indirectly from the enumerated sources, or from other
available sources.

[0016] In some instances, the techniques described herein may be used to generate retail packaging
for new products and/or existing products (e.g., repackaging of products with damaged or opened
packaging, to refresh or update packaging, to package the product for a new or different market, to
add additional or alternative packaging features, etc.). The techniques described herein may
additionally or alternatively be used to generate non-retail packaging for products and other items
(unpackaged items, items packaged using conventional retail packaging techniques, and/or items
packaged using the retail packaging techniques described herein). In some instances, the techniques
described herein may be usable to generate packages that serve as both retail packaging and nonretail
packaging. Additionally, in some examples, the techniques described herein may be used in
conjunction with 3-D printing of products themselves. For instance, after printing a product using 3-D
printing techniques, a retail or non-retail package may then be printed for the product. The package
may be printed as part of a same printing operation as the product itself, or as a separate printing
operation in the same or different printing area.

[0038] In other examples, the package maybe printed as multiple parts to facilitate opening or
unpackaging the item. For instance, the package may comprise multiple parts that fit together like a 3-
D puzzle and/or are held in place by one or more other parts. Additionally or alternatively, the package
may include one or more opening features to help assist in the opening of the package. By way of
example and not limitation, the package may include one or more thinned or frangible regions where
the package is configured to separate during opening, one or more tabs or finger holds configured to
be grasped by a user, or the like.

[0048] During or after 3-D printing the package structure, one or more pieces of information may be
printed onto the package. The information may include, for example, shipping information (e.g., sender
and/or recipient address), postage for the package, a packing list of the item(s) in the package,
shipping instructions (e.g., “fragile”, “this end up,” etc.), opening instructions, set up or assembly
instructions, “quick-start instructions,” description of features of the package (e.g., child safety,
desiccant, etc.), warning labels (e.g., hazardous materials), a list of materials from which the package
is constructed, a packaging license (e.g., “by opening this package you agree to be bound by the
terms . . . ”), a machine readable code (e.g., quick response code, bar code, 3-D relief code, or the
like), a date on which the package was printed, a location at which the package was printed, an entity
that printed the package, an identifier of the printer that printed the package, or any other pertinent
information. The information may be printed in 2-D or 3-D by the 3-D printer 104 or by a 2-D printer
located in or proximate the printing area 112.


but, Colson does not explicitly disclose the detail of the selected amount based on the job ticket. More specifically, Colson does not explicitly disclose: 
the selected amount based on the job ticket.


However, Sato teaches the missing the detail of the selected amount based on the job ticket.
More specifically, Sato teaches:
the selected amount based on the job ticket (Sato: para [0071]: “number of copies”).

Sato specifically teaches (underlines and red boxes are added by Examiner for emphasis):

[0071] The user executes the printing from the job submit screen of the prepress application 207illustrated in FIG. 5, and the job management application 208 obtains the submitted printing job(S901). Then, the job management application 208 obtains job information (for example, the job number, the job name, the number of copies, the number of pages, the print setting information, and the like) from the job ticket (JDF) included in the input printing job (S902).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of Colson and Sato because Sato teaches the
missing detail of the selected amount based on the job ticket as used in modified Colson.

Regarding claim 10, modified Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
the wrapper is a three- dimensionally printed cage enclosing the three-dimensionally printed object (Colson: para [0108]] see also para [0038]).

Regarding claim 11, modified Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
the wrapper includes a generally opaque surface having the information (Colson: para [0047] ).

Regarding claim 12, modified Colson teaches all the limitations of claim 11.
Colson further teaches wherein: 
the information of the surface includes machine-readable data (Colson: para [0048]; see also paras [0121] & [0125]).

Regarding claim 13, modified Colson teaches all the limitations of claim 9.
Colson further teaches wherein: 
selected amount of three dimensionally printed objects are enclosed within a plurality three- dimensionally printed wrappers (Colson: para [0097]: “user may identify one or more items to be packaged” & para [0023]: “to print packaging for/around multiple items”; see also [0148]).

Regarding claims 14 – 15, modified Colson teaches the method of manufacturing an object and the co-manufactured device. Therefore, modified Colson teaches the method of manufacturing an object with a three-dimensional printer
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Barnes (US Pub. 2019/0026397): teaches using a design file  as instructions for the 3d printer. 
Thomas-Lepore (US Pub. 2017/0173889): teaches fabricating models based on print trays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/21/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115